        Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 1 of 43




                        EXHIBIT INDEX TO COMPLAINT


Exhibit No.                                    Description

    1         Annotated screenshot of September 7–11, 2020 Twitter thread by
              @ejohnson99

    2         Printout of software code excerpt re algorithm metrics

    3         Printout of software code excerpt re comparison metrics

    4         Printout of software code excerpt re exam termination reasons

    5         Printout of software code excerpt re blacklisted programs

    6         Screenshot of September 7–8, 2020 Twitter messages between Erik
              Johnson and Mike Olsen

    7         October 19, 2020 email from Twitter Support to E. Johnson re DMCA
              notice

    8         Screenshot of November 11, 2020 Twitter thread by @ejohnson99

    9         November 25–December 9, 2020 email thread between GitHub Support
              and Erik Johnson re DMCA notice




                                           1                                    7166046v2
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 2 of 43




                                                      Exhibit 1
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 3 of 43




•
     Erik Johnson @ejohnson99 • Sep 7, 2020
     Hey @proctorio @artfulhacker How do you explain t his?
     You have strings referenc ing

     "A Proctorio agent will review and verify the test taker's room scan"
     and
     "live id check"

     All while still saying that professors are t he only ones who can access
     recordings and look at students?

     0   14              t1     205             Q    405




•
     Erik Johnson @ejohnson99 • Sep 7, 2020
     "Test takers will connect to a live human based on suspicion level d uring
     t he exam" - seemingly, if you raise enough flags to the algorithm du ring
     your exam, Proctorio's "agents" will spy on you.
     These so- callled "agents" appear to have full access to the feed of
     students' exams.

     01                   t1    11             Q    128           ,!,




•
     Erik Johnson @ejohnson99 • Sep 7, 2020
     While "verifyi ng room" they can take actions th rough a UI prompt as king
     t hem " How should Proctorio respond to Verify Room violations?" options
     are:
     - Interrupt the exam to ensure compliance
     - Immediat ely remove the test taker from the exam
     - Add incident to Proctorio Gradebook

     01                   tl.   8              Q    103           ,!,




•
     Erik Johnson @ejohnson99 • Sep 7, 2020
     Here's a list o f metrics Proctorio looks for & f lags:
     - Changes in audio levels
     - Abnormal c licking
     - Abnormal copy & pastes
     - Abnormal exam d uration
     - End t imes
     - Eye movem ent
     - # of faces
     - Head movement
     - Abnormal movement of mouse
     & more pastebin.com/2Kbez442

     0    3               tl. 20                Q    114          ,!,




                                                                                  1
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 4 of 43




•
     Erik Johnson @ejohnson99 • Sep 7, 2020
     They use these metrics to compare you to other students in the class,
     f lagging students and their deviation away from the average number of
     - copy/pastes
     - resizes
     - audio spikes
     - head & eye movements
     - mouse movements
     - keystrokes
     pastebin.com/PtPivBsM

     Q   2                t.-:   6          <::) 89                ,!,




•
     Erik Johnson @ejohnson99 • Sep 7, 2020
     Your attempt can be terminated if...
     - 2+min d isconnection
     - Attempt t o modify page
     - Attempt to download a file
     - Plugged in a monitor
     - (Un)plugged camera/mic
     - "hardware malfunction"
     - Switched networks
     - Switched Proxies
     - Reloaded tab
     pastebin.com/gWtv3VQx

     Q   2                t.l,   11          <::) 91               ,!,




•
     Erik Johnson @ejohnson99 • Sep 7, 2020
     In some cases, you will have to scan your room. At the begining of the
     exam, and during if your suspicion level raises. Proctorio compil es the
     footage into a street-view like 360 image of your room/house t hat your
     professor can access and seemingly proctorio "agents" too .
                                                          ..   .         a


                                                                             •
                                                                             d




                 ,~
                  ___ _____
                   ... --   _
                         e ••-•
                           .,.




     Q   2                t.-:   15         <::) 83



                                                                                 2
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 5 of 43




•
      Erik Johnson @ejohnson99 . Sep 7, 2020
      If you have a poor internet connection, Proctorio isn't so nice about it...
      " No, your connection is t errible and you will experience issues during an
      exam. If you decide to take an exam on this connection we will notify your
      institution you were warned and ignored the warning."

      0    2               t.l.   8              Q      101




•
      Erik Johnson @ejohnson99 . Sep 7, 2020
      The Proctorio chrome ext ension "self-destructs" and uninstalls itself if it
      sees a chrome devtools window open, and redirect s students to t his
      page in an attempt t o scare them. lti.proctor.io/hacker It doesn't lock your
      IP and it doesn't forward anything to an admin.
                                                                                       ,....--1       r-..._
                                                                                                  1I 1I


          Smile!
                                                                                  ,,                             '"'
                                                                  I/                       ,,.,,-I I. . . . .,                    \
                                                                 I                     I                         \                    \
                                                                 I                 /                                 I                I
                                                                  I                I                                     \            I
                                                                     I             I                                  I             I
                                                                         \          I                                /             /
                                                                             ',, ...._'-,1 '
                                                                                       \.
                                                                                                      _,,,/
                                                                                                           I                  I
                                                                                                                             //


          Whoop'? ...                                                                       ______,,,/........
                                                                             ,,,,,,........ _ _,     l - - ,,...
                                                               ,,,....                                                            ........
                                                              t'----------------~}
          You y.;t tned to hock Proctono and we-e cau'.'lht Your IP has;
          been locked and evidence 1,; beinti ~orwarded to your <;chool adrrw,


      01                   t.l. 58               Q      168




•
      Erik Johnson @ejohnson99 . Sep 7, 2020
      A similar thing happens if it detects a proxy az545770.vo.msecnd.net
      /lti/proxy or a network interception az545770.vo.msecnd.net/lti/intercept
      On the topic of proxies/net work auditing, Proctorio seemin gly routes ALL
      of your chrome browsing t raffic t hrough their servers and hides it from
      any tools.

      01                   t.l.   12             <::) 85




•
      Erik Johnson @ejohnson99 . Sep 7, 2020
      T his isn' t just active w hen you're taking a test, it ALWAYS does this if it's
      installed. For example, if you open Charles/Burp with the proctorio
      extension installed, you won't see ANY of your network traffic from
      chrome. I can't see where it's sending data because no DevTools.

      0    2               t.l.   14             <::)   101




                                                                                                                                             3
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 6 of 43




•
     Erik Johnson @ejohnson99 . Sep 7, 2020
     It's seemingly impossible to tell when t he proctorio extension is collecting
     data from your browser and when it 's not. It has all permissions whenever
     installed and could be logging data 24/7. They claim that they use "zero-
     knowledge encription" and don't have access to data.

     01                 t.l.    16              •v    107




•
     Erik Johnson @ejohnson99 . Sep 7, 2020
     However, I'm not sure how true this statement is when there's clearly a
     way for "agents" to view exam streams, when the CEO posts a student's
     chat logs publicly to attack him, and when they put a law suit against
     someone linking tutorial videos. see:



                          Proctorio is suing one of our UBC champions for
                          student dignity ...
                          6' reddit.com


     01                  t.l.   14              •v    114




•
     Erik Johnson @ejohnson99 . Sep 7, 2020
     Not only are the privacy concerns very real, but Proctorio, by nature,
     discriminates against low-class families. Forcing a student t o have a
     private, quiet room with a qualit y webcam , microphone, stable internet
     connection, and computer can be nearly impossible for some.

     0   2              t.l.    36              •v    178




•
     Erik Johnson @ejohnson99 . Sep 7, 2020
     Students everywhere have been sharing their concerns through tweets,
     petitions, and more. @Procteario has a collection of some of these
     student voices. As a student at @miamiuniversity I think @PresGreg and
     the university needs to reconsider its adoption of the Proctorio spyware.

     01                  t.l.   4               <:)   88




•
     Erik Johnson @ejohnson99 . Sep 7, 2020
     Not just MU, but campuses across the country need to take into account
     the company's practices, CEO's behavior, privacy concerns, and student
     morale. Change isn't going to happen if the universities and your
     professors don't know about these things.

     01                  t.l.   4               <:) 69



                                                                                     4
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 7 of 43




•
     Erik Johnson @ejohnson99. Sep 7, 2020
     End of thread for now, but I will update as I come across more
     information. Hopefully @artfulhacker will unprivate his accou nt and come
     out of damage control mode that his actions of posting a student's chat
     logs incited, and actually address concerns of t he public.

     0   2               t.l.   4             <:?   77




•
     Erik Johnson @ejohnson99. Sep 8, 2020
     Here are a few YouTube videos that are " unlisted" however, they are
     linked to from multiple publicly accessible university websites.
     Proctorio Gradebook Tour: Shows how Proctorio sorts and displays
     student attempts by "suspicion level"
     youtu.be/Sy_qdEo-52M

     0   2               t.l.   1             <:) 60




•
     Erik Johnson @ejohnson99. Sep 8, 2020
     Here's one t hat shows some of the Lockdown opt ions: youtu.be
     /TbLDFUEKs-g

     An d a full 15 minute demo of Proctorio working in the Canvas LMS.
     youtu.be/51s51NQEgjM
     o,                  t.l.   2             <:) 52




•
     Erik Johnson @ejohnson99. Sep 8, 2020
     An d here's a few more that aren 't very notable and just show where to
     access certain areas of the software:
     youtu.be/k6D72vizidY
     youtu.be/OyUl4Ca-lb0
     youtu.be/7vG7F5WBCs4
     youtu.be/4MOZYxfYYhk
     youtu.be/w8RVOORI0Lk
     youtu.be/BS_OMKxumA8
     youtu.be/BxmSb_pvNmA

     0   3               t.l.   1             <:) 54




•
     Erik Johnson @ejohnson99. Sep 8, 2020
     Aga in, these videos are all locat ed on easily accessible websites that can
     be found with a quick Google search. Including this PDF document
     detailing the Proctorio Gradebook: my.namejeff.com/3AalrsH3.pdf

     o,                  t.l.   1             <:) 52



                                                                                    5
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 8 of 43




•
      Erik Johnson @ejohnson99 . Sep 10, 2020
      No explanation needed. twitter.com/leap4emily/sta ...

          This Tweet is unavailable.


      0     2                t.1   1               <:) 40




•
      Erik Johnson @ejohnson99 . Sep 11, 2020
      More community response regarding proctoring software. Teachers
      threatening to force students to pay for a more invasive remote
      proctoring software. Incredible.


        0    Arie Germaine @LegendAriee16 • Sep 10, 2020
          .......in the middle of a pandemic ... school is a joke rn .. #neat
          Show this thread


           THAT IS AN INDICAT ION OF EYES MOVING AWAY
           FROM THE SCREEN.

           NO\V IFTHE PRETORIO BEHAVIOR DOES NOT
           IM-PROVE ON CONNECT QUTZ 3, THEN YOU WILL
           HAVE TO BU Y THE $15 VERS ION OF PROCTORlO.

           I TALKED TO Mc-GRAW- HIL L AND THEY SAID THAT A
           LOT OF NEGATIVE BEHAV IOR WAS TAKIN G PLACE.

           I would hate to have to write you up for online cheating which
           gets filed in t he Dean's office.

      o,                     t.1   5               <:) 86




•
      Erik J ohnson @ejohnson99 . Sep 11, 2020
      You may be unable to use it if you have any of these installed. It does this
      by looking at audio/video inputs/outputs, and user agent strings.
      pastebin.com/BR5ivdmm Sources for all of these files can be found
      yourself by accessing the chrome directory for ext ensions. Paths are:

      0     5                t.1   2               <:) 47



                                                                                     6
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 9 of 43




•
      Erik Johnson @ejohnson99 . Sep 11, 2020
      Mac: ~/Library/Application\ Support/Google/Chrome/Default/Extensions
      /fpmapakogndmenjcfoajifaaonnkpkei/1.4.20241.1_0/

      Windows: C:\Users\<Your_User_Nanne>\AppData\Local\Google
      \Chrome\User Data\Default\Extensio ns
      \fpmapakogndmenjcfoajifaaonnkpkei\1 .4.20241.1_0\
      o,                 t.l.   2             Q   44




•
      Erik Johnson @ejohnson99 . Sep 11, 2020
      The file containing all the UI prompts from the first few tweets is located
      at /_locales. Open up t he messages.json file in a text editor and read on.
      The path containing the application names can be found by searching the
      folder's files for a keyword or, /assets/Js2Q.js
      o,                 t.l.   1             Q   38




                                                                                    7
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 10 of 43




                                                                   Exhibit 2
                                     Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 11 of 43


 1   "description": "lms metrics abnormal audio desc",
 2       "message": "e.g. consistently talking or in noisy room"
 3
 4
 5       "description": "lms metrics abnormal audio title",
 6       "message": "Abnormal changes in audio levels highlights test takers that had significant changes in audio activity throughout the exam."
 7
 8
 9       "description": "lms metrics abnormal clicks desc",
10       "message": "e.g. rapidly clicking on various parts of the quiz"
11
12
13       "description": "lms metrics abnormal clicks title",
14       "message": "Abnormal clicking will highlight test takers who interacted with the quiz page less than the rest of the class"
15
16
17       "description": "lms metrics abnormal copy desc",
18       "message": "e.g. excessive copies and pastes"
19
20
21       "description": "lms metrics abnormal copy title",
22       "message": "Abnormal copies and pastes highlights test takers who may have taken material from the exam or brought answers into the exam extensively."
23
24
25       "description": "lms metrics abnormal duration desc",
26       "message": "may indicate help from outside sources"
27
28
29       "description": "lms metrics abnormal duration title",
30       "message": "Abnormal exam duration will highlight test takers who have finished significantly faster or slower than the rest of the class."
31
32
33       "description": "lms metrics abnormal end desc",
34       "message": "may indicate an attempt to bypass system or connectivity issue"
35
36
37      "description": "lms metrics abnormal end title",
38      "message": "End Times will highlight test takers whose LMS end time does not match the Proctorio end time"
39
40
41       "description": "lms metrics abnormal eyes desc",
42       "message": "e.g. consistently looking at different areas of the screen"
43
44
45       "description": "lms metrics abnormal eyes title",
46       "message": "Abnormal eye movement will highlight test takers who may have unauthorized materials within the test environment."
47
48
                                                                                                                                                                  1
49       "description": "lms metrics abnormal faces desc",
                                                                                                                                                                      /
50                                Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 12 of 43
      "message": "e.g. utilizing additional people"
51
52
53    "description": "lms metrics abnormal faces title",
54    "message": "Abnormal number of faces detected will highlight test takers who may have received help from others during the exam."
55
56
57    "description": "lms metrics abnormal head desc",
58    "message": "e.g. consistently looking at notes or off the screen"
59
60
61    "description": "lms metrics abnormal head title",
62    "message": "Abnormal head movement will highlight test takers who looked away from the camera significantly more or less than the other test takers."
63
64
65    "description": "lms metrics abnormal ip desc",
66    "message": "e.g. collaborating with other test takers on quiz at same time"
67
68
69    "description": "lms metrics abnormal ip title",
70    "message": "Exam Collusion will highlight test takers who took the exam at the same time on the same network"
71
72
 73   "description": "lms metrics abnormal keys desc",
 74   "message": "e.g. typing more than other test takers"
 75
 76
 77   "description": "lms metrics abnormal keys title",
 78   "message": "Abnormal use of keystrokes highlights test takers relying on copy and paste or struggling with free response questions."
 79
 80
 81   "description": "lms metrics abnormal less",
 82   "message": "less"
 83
 84
 85   "description": "lms metrics abnormal more",
 86   "message": "more"
 87
 88
 89   "description": "lms metrics abnormal mouse desc",
 90   "message": "e.g. consistently moving the mouse"
 91
 92
 93   "description": "lms metrics abnormal mouse title",
 94   "message": "Abnormal movement of the mouse will highlight test takers who interacted with the quiz page less than the rest of the class."
 95
 96
 97   "description": "lms metrics abnormal resize desc",
 98   "message": "e.g. consistently changing quiz window size"
 99
100
101   "description": "lms metrics abnormal resize title",                                                                                                     2
102   "message": "Abnormal resizing of the browser highlights test takers who may have had notes or other material hidden behind the quiz window."
                                                                                                                                                                  /
103                               Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 13 of 43
104
105   "description": "lms metrics abnormal scroll desc",
106   "message": "e.g. rapidly moving through the quiz"
107
108
109   "description": "lms metrics abnormal scroll title",
110   "message": "Abnormal scrolling will highlight test takers who interacted with the quiz page less than the rest of the class"
111
112
113   "description": "lms metrics abnormal start desc",
114   "message": "may indicate an attempt to bypass system or connectivity issue"
115
116
117   "description": "lms metrics abnormal start title",
118   "message": "Start Times will highlight test takers whose LMS start time does not match the Proctorio start time"
119
120
121   "description": "lms metrics abnormal unfocus desc",
122   "message": "e.g. open separate webpage"
123
124
125   "description": "lms metrics abnormal unfocus title",
126   "message": "Abnormal amounts of navigation away highlights test takers using external applications or material differently than the rest of the class."
127
128
129   "description": "lms metrics frame audio desc",
130   "message": "e.g. talking or noisy environment"
131
132
133   "description": "lms metrics frame audio incident",
134   "message": "Audio levels in the room increased above the threshold"
135
136
137   "description": "lms metrics frame audio short",
138   "message": "Audio Levels"
139
140
141   "description": "lms metrics frame audio title",
142   "message": "Flag Changes in Audio Levels"
143
144
145   "description": "lms metrics frame clicking short",
146   "message": "Clicking"
147
148
149   "description": "lms metrics frame collusion short",
150   "message": "Exam Collusion"
151
152
153   "description": "lms metrics frame copy desc",
154   "message": "e.g. duplicating exam content"                                                                                                                3
155
                                                                                                                                                                    /
156                                Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 14 of 43
157   "description": "lms metrics frame copy incident off",
158   "message": "Test taker copied and pasted values"
159
160
161   "description": "lms metrics frame copy incident on",
162   "message": "Test taker attempted to copy and paste values"
163
164
165   "description": "lms metrics frame copy short",
166   "message": "Copy & Paste"
167
168
169   "description": "lms metrics frame copy title",
170   "message": "Flag Copy and Paste"
171
172
173   "description": "lms metrics frame duration short",
174   "message": "Exam Duration"
175
176
177   "description": "lms metrics frame end time short",
178   "message": "End Times"
179
180
181   "description": "lms metrics frame eyes desc",
182   "message": "e.g. look at different monitor"
183
184
185   "description": "lms metrics frame eyes incident",
186   "message": "Test taker's eyes were looking away from the quiz page"
187
188
189   "description": "lms metrics frame eyes short",
190   "message": "Eye Movement"
191
192
193   "description": "lms metrics frame eyes title",
194   "message": "Flag Eye Movements"
195
196
197   "description": "lms metrics frame faces desc",
198   "message": "e.g. multiple test takers taking the same exam"
199
200
201   "description": "lms metrics frame faces incident",
202   "message": "Multiple faces detected in the image"
203
204
205   "description": "lms metrics frame faces short",
206   "message": "Multi-Face"
207                                                                                                   4
208
                                                                                                          /
209                               Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 15 of 43
      "description": "lms metrics frame faces title",
210   "message": "Flag Multiple Faces"
211
212
213   "description": "lms metrics frame head desc",
214   "message": "e.g. look at notes"
215
216
217   "description": "lms metrics frame head incident",
218   "message": "Test taker was looking away from the quiz page"
219
220
221   "description": "lms metrics frame head short",
222   "message": "Head and Eye Movement"
223
224
225   "description": "lms metrics frame head title",
226   "message": "Flag Head and Eye Movements"
227
228
229   "description": "lms metrics frame keys desc",
230   "message": "e.g. typing on multiple choice exam"
231
232
233   "description": "lms metrics frame keys incident",
234   "message": "Test taker typed on the keyboard"
235
236
237   "description": "lms metrics frame keys short",
238   "message": "Keystrokes"
239
240
241   "description": "lms metrics frame keys title",
242   "message": "Flag Keystrokes"
243
244
245   "description": "lms metrics frame mouse short",
246   "message": "Mouse Movement"
247
248
249   "description": "lms metrics frame resize desc",
250   "message": "e.g. move browser to uncover other window"
251
252
253   "description": "lms metrics frame resize incident off",
254   "message": "Test taker changed zoom level or re-sized the browser"
255
256
257   "description": "lms metrics frame resize incident on",
258   "message": "Test taker attempted to change zoom level or re-size the browser"
259
260                                                                                                  5
261   "description": "lms metrics frame resize short",
                                                                                                         /
 262        "message": "Browser Resize"   Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 16 of 43
 263
 264
 265        "description": "lms metrics frame resize title",
 266        "message": "Flag Browser Resize"
 267
 268
 269        "description": "lms metrics frame scrolling short",
 270        "message": "Scrolling"
 271
 272
 273        "description": "lms metrics frame start time short",
 274        "message": "Start Times"
 275
 276
 277        "description": "lms metrics frame unfocus desc",
 278        "message": "e.g. open separate webpage"
 279
 280
 281        "description": "lms metrics frame unfocus incident off",
 282        "message": "Test taker navigated away from the quiz page"
 283
 284
 285        "description": "lms metrics frame unfocus incident on",
 286        "message": "Test taker attempted to navigate away from the quiz page"
 287
 288
 289        "description": "lms metrics frame unfocus short",
 290        "message": "Navigating Away"
 291
 292
 293        "description": "lms metrics frame unfocus title",
 294        "message": "Flag New Windows or Tabs"
 295
 296
 297        "description": "lms metrics tamper av desc",
 298        "message": "Potential audio/video hardware issue detected"
 299
 300
 301        "description": "lms metrics tamper av title",
 302        "message": "Video Tamper"
 303
 304
 305        "description": "lms metrics tamper page desc",
 306        "message": "Potential webpage issue detected"
 307
 308
 309        "description": "lms metrics tamper page title",
 310        "message": "Page Tamper"


PDF document made with CodePrint using Prism
                                                                                                             6
                                                                                                                 /
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 17 of 43




                                                                   Exhibit 3
                                 Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 18 of 43


 1   "description": "copy/paste",
 2   "message": "Test taker $action$ values $val$% $rel$ than the average.",
 3   "placeholders": {
 4      "action": {
 5         "content": "$1",
 6         "description": "the test taker's action based on what the professor enabled"
 7
 8      "rel": {
 9         "content": "$3",
10         "description": "more/less based on the value"
11
12      "val": {
13         "content": "$2",
14         "description": "the test taker's value relative to the average (%)"
15
16
17   "description": "resize",
18   "message": "Test taker $action$ zoom level or browser size $val$% $rel$ than the average.",
19   "placeholders": {
20      "action": {
21         "content": "$1",
22         "description": "the action the test taker performed based on the professor settings"
23
24      "rel": {
25         "content": "$3",
26         "description": "more/less based on the value"
27
28      "val": {
29         "content": "$2",
30         "description": "the test taker's value relative to the average (%)"
31
32
33   "description": "audio",
34   "message": "Audio levels exceeded the threshold $val$% $rel$ than the average.",
35   "placeholders": {
36      "rel": {
37         "content": "$2",
38         "description": "more/less based on the value"
39
40      "val": {
41         "content": "$1",
42         "description": "the test taker's value relative to the average (%)"
43
44
45   "description": "head movement",
46   "message": "Test taker was looking away from the quiz page $val$% $rel$ than the average.",
47   "placeholders": {
48      "rel": {
                                                                                                    1
49         "content": "$2",
                                                                                                        /
50                                Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 19 of 43
           "description": "more/less based on the value"
51
52       "val": {
53          "content": "$1",
54          "description": "the test taker's value relative to the average (%)"
55
56
57    "description": "eye movement",
58    "message": "Test taker was looking away from the quiz page $val$% $rel$ than the average.",
59    "placeholders": {
60       "rel": {
61          "content": "$2",
62          "description": "more/less based on the value"
63
64       "val": {
65          "content": "$1",
66          "description": "the test taker's value relative to the average (%)"
67
68
69    "description": "multi face",
70    "message": "Multiple faces were detected in the image $val$% $rel$ than the average.",
71    "placeholders": {
72       "rel": {
 73         "content": "$2",
 74         "description": "more/less based on the value"
 75
 76      "val": {
 77         "content": "$1",
 78         "description": "the test taker's value relative to the average (%)"
 79
 80
 81   "description": "mouse movement",
 82   "message": "Test taker moved the mouse $val$% $rel$ than the average.",
 83   "placeholders": {
 84      "rel": {
 85         "content": "$2",
 86         "description": "more/less based on the value"
 87
 88      "val": {
 89         "content": "$1",
 90         "description": "the test taker's value relative to the average (%)"
 91
 92
 93   "description": "mouse movement",
 94   "message": "Test taker scrolled $val$% $rel$ than the average.",
 95   "placeholders": {
 96      "rel": {
 97         "content": "$2",
 98         "description": "more/less based on the value"
 99
100      "val": {
101         "content": "$1",                                                                         2
102         "description": "the test taker's value relative to the average (%)"
                                                                                                         /
103                                  Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 20 of 43
104
105     "description": "mouse movement",
106     "message": "Test taker clicked the mouse $val$% $rel$ than the average.",
107     "placeholders": {
108        "rel": {
109           "content": "$2",
110           "description": "more/less based on the value"
111
112         "val": {
113            "content": "$1",
114            "description": "the test taker's value relative to the average (%)"
115
116
117      "description": "mouse movement",
118      "message": "Test taker took $val$% $rel$ time than the average to complete the exam.",
119      "placeholders": {
120         "rel": {
121            "content": "$2",
122            "description": "more/less based on the value"
123
124         "val": {
125            "content": "$1",
126            "description": "the test taker's value relative to the average (%)"
127
128   "A695_8": {
129      "description": "navigation away from the page",
130      "message": "Test taker $action$ from the quiz page $val$% $rel$ than the average.",
131      "placeholders": {
132         "action": {
133            "content": "$1",
134           "description": "the action that was performed (based on prof settings)"
135
136        "rel": {
137           "content": "$3",
138           "description": "more/less based on the value"
139
140        "val": {
141           "content": "$2",
142           "description": "the test taker's value relative to the average (%)"
143
144   "A695_9": {
145      "description": "keystrokes",
146      "message": "Test taker used the keyboard $val$% $rel$ than the average.",
147      "placeholders": {
148         "rel": {
149            "content": "$2",
150            "description": "more/less based on the value"
151
152         "val": {
153            "content": "$1",
154            "description": "the test taker's value relative to the average (%)"                      3
155
                                                                                                            /
 156                                     Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 21 of 43
 157        "description": "lms results metrics summary text ip",
 158        "message": "$count$ other test taker$plural$ took the exam on the same connection at the same time.",
 159        "placeholders": {
 160
 161              "content": "$1"
 162
 163           "plural": {
 164              "content": "$2"


PDF document made with CodePrint using Prism




                                                                                                                    4
                                                                                                                        /
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 22 of 43




                                                      Exhibit 4
           Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 23 of 43



1    "A7220":{"message":"The attempt ended when the test taker disconnected from
     Proctorio for 2 minutes. <a
     href='https://proctorio.zendesk.com/hc/articles/204295348' target='_blank'
     aria-label='The attempt ended when the test taker disconnected from Proctorio
     for 2 minutes.'>$learn_more$</a>.","description":"lms results performance
     close code0","placeholders":{"learn_more":{"content":"$1"}}},
2
3    "A7221":{"message":"The attempt ended when the test taker submitted the exam.
     <a href='https://proctorio.zendesk.com/hc/articles/204993777' target='_blank'
     aria-label='The attempt ended when the test taker submitted the
     exam.'>$learn_more$</a>.","description":"lms results performance close
     code1","placeholders":{"learn_more":{"content":"$1"}}},
4
5    "A72210":{"message":"The attempt ended when a proctor removed the test taker
     from their exam","description":"lms results performance close
     code10"},"A72211":{"message":"The attempt ended when the time limit was
     exceeded and the exam was auto-submitted. <a
     href='https://proctorio.zendesk.com/hc/articles/204296438' target='_blank'
     aria-label='The attempt ended when the time limit was exceeded and the exam
     was auto-submitted.'>$learn_more$</a>.","description":"lms results
     performance close code11","placeholders":{"learn_more":{"content":"$1"}}},
6
7    "A72212":{"message":"The attempt ended when the test taker attempted to
     modify the quiz page. <a
     href='https://proctorio.zendesk.com/hc/articles/204993877' target='_blank'
     aria-label='The attempt ended when the test taker attempted to modify the
     quiz page.'>$learn_more$</a>.","description":"lms results performance close
     code12","placeholders":{"learn_more":{"content":"$1"}}},
8
9    "A72213":{"message":"The attempt ended when the test taker attempted to
     download a file during the quiz. <a
     href='https://proctorio.zendesk.com/hc/articles/205641867' target='_blank'
     aria-label='The attempt ended when the test taker attempted to download a
     file during the quiz.'>$learn_more$</a>.","description":"lms results
     performance close code13","placeholders":{"learn_more":{"content":"$1"}}},
10
11   "A72214":{"message":"The attempt ended when the test taker's battery died. <a
     href='https://proctorio.zendesk.com/hc/articles/205728638' target='_blank'
     aria-label='The attempt ended when the test taker's battery
     died.'>$learn_more$</a>.","description":"lms results performance close
     code14","placeholders":{"learn_more":{"content":"$1"}}},
12
13   "A72215":{"message":"The attempt ended when the test taker plugged in an
     additional monitor. <a
     href='https://proctorio.zendesk.com/hc/articles/206456887' target='_blank'
     aria-label='The attempt ended when the test taker plugged in an additional
     monitor.'>$learn_more$</a>.","description":"lms results performance close
     code15","placeholders":{"learn_more":{"content":"$1"}}},
14
15   "A72216":{"message":"The attempt ended when the test taker unplugged a camera
     or microphone. <a href='https://proctorio.zendesk.com/hc/articles/206456897'
     target='_blank' aria-label='The attempt ended when the test taker unplugged a
     camera or microphone.'>$learn_more$</a>.","description":"lms results
     performance close code16","placeholders":{"learn_more":{"content":"$1"}}},
16
17   "A72217":{"message":"The attempt ended when the test taker plugged in an
     additional camera or microphone. <a



                                                                                     1
           Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 24 of 43



     href='https://proctorio.zendesk.com/hc/articles/206456907' target='_blank'
     aria-label='The attempt ended when the test taker plugged in an additional
     camera or microphone.'>$learn_more$</a>.","description":"lms results
     performance close code17","placeholders":{"learn_more":{"content":"$1"}}},
18
19   "A72218":{"message":"The attempt ended when a hardware malfunction occured
     during the exam <a href='https://proctorio.zendesk.com/hc/articles/206456907'
     target='_blank' aria-label='The attempt ended when the test taker plugged in
     an additional camera or microphone.'>$learn_more$</a>.","description":"lms
     results performance close
     code18","placeholders":{"learn_more":{"content":"$1"}}},
20
21   "A72219":{"message":"The attempt ended when the test takers mobile phone was
     taken out of lockdown mode. <a
     href='https://proctorio.zendesk.com/hc/articles/206456907' target='_blank'
     aria-label='The attempt ended when a the test taker's mobile phone was taken
     out of lockdown mode.'>$learn_more$</a>.","description":"lms results
     performance close code19","placeholders":{"learn_more":{"content":"$1"}}},
22
23   "A72220":{"message":"The attempt ended when an advanced program detection
     malfunction occured during the exam. <a
     href='https://proctorio.zendesk.com/hc/articles/206456907' target='_blank'
     aria-label='The attempt ended when an advanced program detection malfunction
     occured during the exam.'>$learn_more$</a>.","description":"lms results
     performance close code20","placeholders":{"learn_more":{"content":"$1"}}},
24
25   "A7222":{"message":"The attempt ended when the test taker navigated away from
     the exam. <a href='https://proctorio.zendesk.com/hc/articles/204296218'
     target='_blank' aria-label='The attempt ended when the test taker navigated
     away from the exam.'>$learn_more$</a>.","description":"lms results
     performance close code2","placeholders":{"learn_more":{"content":"$1"}}},
26
27   "A7223":{"message":"The attempt ended when the test taker reached the exam
     time limit. <a href='https://proctorio.zendesk.com/hc/articles/204993787'
     target='_blank' aria-
     label='https://proctorio.zendesk.com/hc/articles/204993787'>$learn_more$</a>.
     ","description":"lms results performance close
     code3","placeholders":{"learn_more":{"content":"$1"}}},
28
29   "A7224":{"message":"The attempt ended when the test taker left exam when in
     full screen. <a href='https://proctorio.zendesk.com/hc/articles/204993547'
     target='_blank' aria-label='The attempt ended when the test taker left exam
     when in full screen.'>$learn_more$</a>.","description":"lms results
     performance close code4","placeholders":{"learn_more":{"content":"$1"}}},
30
31   "A7225":{"message":"The attempt ended when the test taker ended screen
     recording. <a href='https://proctorio.zendesk.com/hc/articles/204295948'
     target='_blank' aria-label='The attempt ended when the test taker ended
     screen recording.'>$learn_more$</a>.","description":"lms results performance
     close code5","placeholders":{"learn_more":{"content":"$1"}}},
32
33   "A7226":{"message":"The attempt ended when the test taker uninstalled Chrome
     Extension. <a href='https://proctorio.zendesk.com/hc/articles/204993677'
     target='_blank' aria-label='The attempt ended when the test taker uninstalled
     Chrome Extension.'>$learn_more$</a>.","description":"lms results performance
     close code6","placeholders":{"learn_more":{"content":"$1"}}},
34



                                                                                     2
           Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 25 of 43



35   "A7227":{"message":"The attempt ended when the test taker switched to a proxy
     during the exam. <a
     href='https://proctorio.zendesk.com/hc/articles/204296228' target='_blank'
     aria-label='The attempt ended when the test taker switched to a proxy during
     the exam.'>$learn_more$</a>.","description":"lms results performance close
     code7","placeholders":{"learn_more":{"content":"$1"}}},
36
37   "A7228":{"message":"The attempt ended when the test taker changed networks
     during the exam. <a
     href='https://proctorio.zendesk.com/hc/articles/204296328' target='_blank'
     aria-label='The attempt ended when the test taker changed networks during the
     exam.'>$learn_more$</a>.","description":"lms results performance close
     code8","placeholders":{"learn_more":{"content":"$1"}}},
38
39   "A7229":{"message":"The attempt ended when the test taker closed or reloaded
     the exam tab. <a href='https://proctorio.zendesk.com/hc/articles/204296428'
     target='_blank' aria-label='The attempt ended when the test taker closed or
     reloaded the exam tab.'>$learn_more$</a>.","description":"lms results
     performance close code9","placeholders":{"learn_more":{"content":"$1"}}},




                                                                                     3
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 26 of 43




                                                      Exhibit 5
         Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 27 of 43



1   Sc="virtual microphone;virtual audio;splitcam;manycam;logmein;parallels
    access sound;parallels audio controller;avermedia;vmware;vdp source;vixs
    puretv;airparrot;virtualbox;sound
    siphon;bytescout;blackmagic;soundflower;what u hear;nomachine;screaming
    bee;apowersoft_audiodevice;remote proctor;magic sound;morphvox audio;manycam
    virtual microphone;logmeinsounddriver;airparrot;remote audio;line 1 (virtual
    audio cable);morphvox audio;pro tools aggregate
    i/o;autoaggdevice;procasteraudioredirector;twat 69;microphone (screaming bee
    audio);cable output (vb-audio virtual cable);splashtop;ishowu".split(";"),
2   Vc="virtual camera;virtual webcam;virtual device;virtual driver;webcammax
    capture;fake webcam;openni;sparkocam;ispy;vlc
    capture;ucanvcam;manycam;magiccamera;splitcam;ip camera;mjpeg
    camera;xsplitbroadcaster;scanner mouse;logmein;hava video device;hava remote
    video device;hava video crossbar;hava remote video crossbar;vmware;pg camera
    for windows store apps;pg splitter;cyberlink webcam splitter;hp webcam
    splitter;cyberlink web camera filter;vdp source;vixs puretv;dxtory video;hp
    web camera filter;airparrot;camera plus;asus virtual;virtualbox;corel
    camera;corelscreencapture;live! cam
    virtual;iglasses;bytescout;blackmagic;arcsoft;decklink video
    capture;camtwist;professional financial camera;decklink video capture;webcam
    sharing manager;srp5702;00) depth;00 depth;droidcam source 3;droidcam source
    2;droidcam source 1;droidcam source mini (240p);thinkvantage virtual
    camera;arcsoft webcam sharing manager;tridef
    smartcam;splashtop;ishowu;Hauppauge WinTV".split(";"),
3   Tc=["vmware","virtualbox","parallels access sound","parallels audio
    controller"],Uc="bytescout;blackmagic;professional financial camera;decklink
    video capture;hauppauge;nomachine;soundflower"




                                                                                   1
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 28 of 43




                                                      Exhibit 6
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 29 of 43




                                                                   1
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 30 of 43




                                                      Exhibit 7
                Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 31 of 43

Case# 0177145063: We've received a DMCA notice
regarding your account
[ref:00DA0000000K0A8.5004A000020s26a:ref]

 From: Twitter Support | support@twitter.com                             Monday, Oct 19, 3:56 AM

   To: ejohnson9912@gmail.com | ejohnson9912@gmail.com




        Hello,

        The following material has been removed from your account in response to
        the DMCA takedown notice copied at the bottom of this email:

            •   Tweet: https://twitter.com/ejohnson99/status/1303142453608886274 -
                Your attempt can be terminated if…
                - 2+min disconnection
                - Attempt to modify page
                - Attempt to download a file
                - Plugged in a monitor
                - (Un)plugged camera/mic
                - “hardware malfunction”
                - Switched networks
                - Switched Proxies
                - Reloaded tab
                https://t.co/5d327wS44t
            •   Tweet: https://twitter.com/ejohnson99/status/1303142450828054529 -
                Here's a list of metrics Proctorio looks for & flags:
                - Changes in audio levels
                - Abnormal clicking
                - Abnormal copy & pastes
                - Abnormal exam duration
                - End times
                - Eye movement
                                                                                                   1
       Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 32 of 43
       - # of faces
       - Head movement
       - Abnormal movement of mouse
       & more https://t.co/iB6zsjvfcB
   •   Tweet: https://twitter.com/ejohnson99/status/1303142452233203714 -
       They use these metrics to compare you to other students in the class,
       flagging students and their deviation away from the average number of
       - copy/pastes
       - resizes
       - audio spikes
       - head & eye movements
       - mouse movements
       - keystrokes
       https://t.co/U1TboqEi1s

If you wish to contest this removal, you may seek retractions from the original
reporter, or file a counter notification.

Retractions are not guaranteed, and must be submitted by the original
reporter to copyright@twitter.com. You can request a retraction by using the
reporter's contact information found in the copy of the original DMCA notice
located at the bottom of this email.

If you believe the material has been removed as a result of mistake or
misidentification, you may submit a counter-notification of your objection
pursuant to 17 U.S.C. § 512(g)(3)

Please include the following in your counter-notification:

  1. Your full legal name, complete mailing address (including country),
       telephone number, email address and Twitter username.
  2. Identification of the material that has been removed or to which access
       has been disabled and the location at which the material appeared
       before it was removed or access to it was disabled. (Must include
       specific URLs)
  3. The following statement: “I swear under penalty of perjury that I have a
       good faith belief that the material was removed or disabled as a result of
       mistake or misidentification of the material to be removed or disabled”.
  4. A proper jurisdictional consent statement in the form of:
                                                                                    2
     Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 33 of 43
(If your address is in the United States)

“I consent to the jurisdiction of the Federal District Court for the judicial
district in which my address is located and I’ll accept service of process from
the person who provided notice under 17 U.S.C. 512 (c)(1)(C) or an agent of
such person.”

OR

(If your address is outside of the United States)

"I consent to jurisdiction in any judicial district in which Twitter may be found
and I’ll accept service of process from the person who provided notice under
17 U.S.C. 512 (c)(1)(C) or an agent of such person."




Please send your counter-notification to us as a response to this message, or
as a new email to copyright@twitter.com.

We will forward a copy of your counter-notification, including the information
required in item 1 above, to the complainant and Lumen. BY SENDING US A
COUNTER-NOTIFICATION, YOU CONSENT TO THIS DISCLOSURE OF
YOUR PERSONAL INFORMATION.

Please note that repeat violations of this policy may result in suspension of
your account. In order to avoid this, do not post additional material in
violation of our Copyright Policy and immediately remove any material from
your account for which you are not authorized to post.

******************************

DMCA Takedown Notice


== Copyright owner: Mike Olsen
== Name: John Devoy
== Company: Proctorio
== Job title: Director of Digital Marketing
== Email address: john@proctorio.com


== Address: 6840 E Indian School Rd                                                 3
      Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 34 of 43
== City: Scottsdale
== State/Province: AZ
== Postal code: 85251
== Country: USA
== Phone (optional): n/a
== Fax (optional): n/a


-------


== Description of original work: Screenshot from restricted internal
documentation and links to our source code on pastebin


== Links to original work: n/a


---


== Reported Tweet URL:
https://twitter.com/ejohnson99/status/1303142459040559104


== Description of infringement: @ejohnson99 has posted proprietary
screenshot of internal documentation under copyright.


---


== Reported Tweet URL:
https://twitter.com/ejohnson99/status/1303142450828054529


== Description of infringement: 1 of 3 Pastebin of our Google Chrome
extension source code


---


== Reported Tweet URL:
https://twitter.com/ejohnson99/status/1303142452233203714


== Description of infringement: 2 of 3 Pastebin of our Google Chrome
extension source code
                                                                         4
      Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 35 of 43

---


== Reported Tweet URL:
https://twitter.com/ejohnson99/status/1303142453608886274


== Description of infringement: 2 of 3 Pastebin of our Google Chrome
extension source code


-------


== 512(f) Acknowledgment: I understand that under 17 U.S.C. § 512(f), I may
be liable for any damages, including costs and attorneys' fees, if I knowingly
materially misrepresent that reported material or activity is infringing.


== Good Faith Belief: I have good faith belief that use of the material in the
manner complained of is not authorized by the copyright owner, its agent, or
the law.


== Authority to Act: The information in this notification is accurate, and I state
under penalty of perjury that I am authorized to act on behalf of the copyright
owner.


== Signature: John Devoy




 ref:00DA0000000K0A8.5004A000020s26a:ref



                                       Help | Privacy
              Twitter, Inc. 1355 Market Street, Suite 900 San Francisco, CA 94103




                                                                                     5
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 36 of 43




                                                      Exhibit 8
        Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 37 of 43




           Erik Johnson
           @ejohnson99
•

Since @pastebin isn't giving me any information
regarding the takedown and disappearance of these
pastes, I thought I would re-post the information in them
on another platform. Here's this paste for this tweet :
github.com/ejohnson9912/p...

    8   Erik Johnson @ejohnson99 . Sep 7, 2020
    Here's a list of metrics Proctorio looks for & f lags:
    - Changes in audio levels
    - Abnormal clicking
    - Abnormal copy & pastes
    - Abnormal exam duration
    - End t imes
    - Eye movement
    - # of faces
    - Head movement
    - Abnormal movement of mouse
    & more pastebin.com/2Kbez442
    Show this thread


11:06 AM · Nov 11, 2020 · Twitter Web App


1 Retweet        1 Quote Tweet      4 Likes


           Q                      t.l.                  Q



•
           Erik Johnson @ejohnson99 • Nov 11, 2020
           Replying to @ejohnsongg
           This one showing banned programs: twitter.com/ejohnson9g/sta ...
           github.com/ ejohnson9g12/p...


             8   Erik Johnson @ejohnson99 • Sep 11, 2020
             You may be unable to use it if you have any of these installed. It does
             this by looking at audio/video inputs/outputs, and user agent strings.
             pastebin.com/BR5ivdmm Sources for all of these files can be found
             yourself by accessing the chrome directory for extensions. Paths are:
             Show this t hread

           o,                    t_l,                 <:)1



                                                                                       1
    Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 38 of 43




       Erik Johnson @ejohnson99 . Nov 11, 2020


•      This one with how Proctorio compares you to other students: twitter.com
       /ejohnson99/sta ...
       github.com/ejohnson9912/p...


        8     Erik Johnson @ejohnson99 • Sep 7, 2020
           They use these metrics to compare you to other students in the
           class, flagging students and their deviation away from the average
           number of
           - copy/pastes
           - resizes
           - audio spikes
           - head & eye movements
           - mouse movements
           - keystrokes
           pastebin.com/PtPiv8sM
           Show this thread


       o,                     t.l,                <:?   2


       Erik Johnson @ejohnson99 . Nov 11, 2020


•      And finally, reasons as to why an exam attempt could be ended.


                               ejohnson9912/proctoring-research
                               This repository is a place for references to my
                               research on proctoring services & EdTech. - ...
                               & github.com

       0                      t.l,                <:?   2




                                                                                 2
Case 2:21-cv-00691-DLR Document 1-2 Filed 04/21/21 Page 39 of 43




                                                      Exhibit 9
[GitHub Support] - DMCA Counternotice
                     Case             re ejohnson9912/proctor...
                           2:21-cv-00691-DLR           Document    1-2 Filed 04/21/21 Page 40 of 43


         Subject: [GitHub Support] - DMCA Counternotice re ejohnson9912/proctoring-research
         From: GitHub Developer Support <developer@githubsupport.com>
         Date: 12/9/20, 11:00 AM
         To: Erik Johnson <ejohnson9912@gmail.com>
         CC: cara <cara@eff.org>, andrew <andrew@eff.org>


          ## Please do not write below this line ##

          Your request has been updated.

          You can add a comment by replying to this email.




                      GitHub Trust & Safety (GitHub Support)
                      Dec 9, 2020, 7:00 PM UTC


                      Hi Erik,

                      As we did not receive word from the submitter of the DMCA takedown notice that they
                      have filed an action seeking a court order to prevent the content from being re-
                      enabled, we have put the content back:

                      https://github.com/ejohnson9912/proctoring-research

                      Please let us know if you have any questions.

                      Thanks,
                      GitHub Trust & Safety




                      GitHub Trust & Safety (GitHub Support)
                      Nov 25, 2020, 9:20 PM UTC


                      Hello,

                      We've notified the copyright holder of your DMCA counter notice. If we do not receive
                      notice that an action has been filed seeking a court order to restrain you within ten (10)
                      business days, the repository will be re-enabled.

                      As requested by EFF, cc'd here, we're including an unredacted copy of the original
                      takedown notice that GitHub received.

                      Please let us know if you have any questions.

                      Thanks,
                      GitHub Trust & Safety


                                                                                                                    1
1 of 4                                                                                                   12/16/20, 12:07 AM
[GitHub Support] - DMCA Counternotice
                     Case             re ejohnson9912/proctor...
                           2:21-cv-00691-DLR           Document    1-2 Filed 04/21/21 Page 41 of 43


                    Are you the copyright holder or authorized to act on the copyright owner's behalf?

                    Yes, I am authorized to act on the copyright owner's behalf.

                    Please describe the nature of your copyright ownership or authorization to act on
                    the owner's behalf.

                    Weiss Brown PLLC represents Proctorio, Inc, who is the copyright holder and owner. Our
                    Client is the author of the underlying source code for the Proctorio online proctoring
                    software as a service product (“SAAS Product”) which is further described at
                    www.proctorio.com. We hereby provide notice of copyright infringement pursuant to
                    the terms of the DMCA and GitHub’s Terms of Service.

                    Please provide a detailed description of the original copyrighted work that has
                    allegedly been infringed. If possible, include a URL to where it is posted online.

                    Our source code is not publicly available without restriction. Description of our SaaS
                    Product can be found at www.proctorio.com. Please also see our registered copyrights
                    for our website and our logo:
                    https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=2&ti=1,2&
                    -- -- - ------ --- -- - --- ---------
                    SEQ=20201106154628&SC=Author&SA=Proctor%2Eio%20Inc%2E&
                    PID=xxrG4jw_rRCWnSeDtpH5AH_Q1Z8I&SID=2
                    https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=1&ti=1,1&
                    -- -- -------
                    Search%5FArg=proctor%2Eio&Search%5FCode=NALL&CNT=25&PID=tbOCBkjY-
                    iZ85TAQo4VW3TNr8Z&SEQ=20201106164434&SID=2

                    What files should be taken down? Please provide URLs for each file, or if the entire
                    repository, the repository’s URL.

                    https://github.com/ejohnson9912/proctoring-research

                    Have you searched for any forks of the allegedly infringing files or repositories?
                    Each fork is a distinct repository and must be identified separately if you believe
                    it is infringing and wish to have it taken down.

                    Not aware of any forks.

                    Is the work licensed under an open source license? If so, which open source
                    license? Are the allegedly infringing files being used under the open source
                    license, or are they in violation of the license?

                    The GitHub account ejohnson9912 is posting proprietary Google Chrome extension
                    source code and documentation without a license or consent from Proctorio, thus
                    infringing on our copyright. Further, this infringement activity involved reverse
                    engineering and unauthorized hacking through Google Chrome, violating Google


                                                                                                                   2
2 of 4                                                                                                  12/16/20, 12:07 AM
[GitHub Support] - DMCA Counternotice
                     Case             re ejohnson9912/proctor...
                           2:21-cv-00691-DLR           Document    1-2 Filed 04/21/21 Page 42 of 43


                    Chrome’s terms of service https://ssl.gstatic.com/chrome/webstore/intl/en
                                                           ------------ ------- --- --
                    /gallery_tos.html.

                    What would be the best solution for the alleged infringement? Are there specific
                    changes the other person can make other than removal? Can the repository be
                    made private?

                    We request that the account be removed and/or access be disabled to the infringing
                    materials.

                    Do you have the alleged infringer’s contact information? If so, please provide it.

                    Twitter: @ejohnson99

                    I have a good faith belief that use of the copyrighted materials described above
                    on the infringing web pages is not authorized by the copyright owner, or its
                    agent, or the law.

                    I have taken <a href="https://www.lumendatabase.org/topics/22">fair
                                          -- -- - ----------------- -- --- ------ use</a>
                    into consideration.

                    I swear, under penalty of perjury, that the information in this notification is
                    accurate and that I am the copyright owner, or am authorized to act on behalf of
                    the owner, of an exclusive right that is allegedly infringed.

                    I have read and understand GitHub's <a href="https://docs.github.com/articles
                                                                           -- -------
                    /guide-to-submitting-a-dmca-takedown-notice/">Guide to Submitting a DMCA
                    Takedown Notice</a>.

                    So that we can get back to you, please provide either your telephone number or
                    physical address.

                    480-327-6650
                    trademark@proctorio.com

                    Please type your full legal name below to sign this request.

                    Rebecca Weisenberg




                    Erik Johnson
                    Nov 25, 2020, 12:40 AM UTC

                    This is a DMCA counternotice requesting the restoration of my repository
                    ejohnson9912/proctoring-research, in response to the DMCA notice posted
                    at github.com/github/dmca/blob/master/2020/11/2020-11-19-Proctorio.md.
                        ------- - ---- -----                                                 I

                                                                                                                 3
3 of 4                                                                                                12/16/20, 12:07 AM
[GitHub Support] - DMCA Counternotice
                     Case             re ejohnson9912/proctor...
                           2:21-cv-00691-DLR           Document    1-2 Filed 04/21/21 Page 43 of 43


                     have read and understand GitHub's Guide to Filing a DMCA Counter Notice.

                     The disabled content was located at github.com/ejohnson9912/proctoring-
                     research.

                     I swear, under penalty of perjury, that I have a good-faith belief that the material
                     was removed or disabled as a result of a mistake. The disabled content consisted
                     of code snippets used for purposes of research, education, commentary, and
                     criticism regarding Proctorio's product and its representations to the public.
                     Proctorio's complaint does not account for the fact that my use is protected by
                     the fair use doctrine. Proctorio's additional allegations of "reverse engineering
                     and unauthorized hacking" are both untrue and irrelevant to its claim of
                     copyright infringement.

                     My name is Erik Johnson, and my address is 1033 Garfield Ave, Libertyville, IL
                     60048. I can be contacted through my attorneys at the Electronic Frontier
                     Foundation, Cara Gagliano (cara@eff.org) and Andrew Crocker
                     (andrew@eff.org). EFF's phone number is (415) 436-9333.

                     I consent to the jurisdiction of the Federal District Court for the judicial district in
                     which my address is located, and I will accept service of process from the person
                     who provided the DMCA notification or an agent of such person.

                     Signed: Erik Johnson

                     Erik Johnson
                     Miami University | UASP | Class of 2024
                     College of Engineering & Computing | Computer Engineering & Information
                     Security
                     McFarland Hall


          This email is a service from GitHub Support.


         [6LYVQ4-OPMZ]




                                                                                                                 4
4 of 4                                                                                                12/16/20, 12:07 AM
